Case: 18-50286      Document: 00514693570         Page: 1    Date Filed: 10/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-50286                    United States Court of Appeals

                                  Summary Calendar
                                                                             Fifth Circuit

                                                                           FILED
                                                                    October 23, 2018

UNITED STATES OF AMERICA,                                             Lyle W. Cayce
                                                                           Clerk
              Plaintiff - Appellee

v.

LUIS ANTONIO GUERRA-PALOMO,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:17-CR-924-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Luis Antonio Guerra-Palomo appeals the 24-month, above-guidelines
sentence imposed following his guilty plea conviction for illegal reentry into
the United States after removal. He argues that the sentence is greater than
necessary to meet the sentencing goals of 18 U.S.C. § 3553(a). Guerra-Palomo
contends that the sentence overstates the seriousness of his offense and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50286     Document: 00514693570     Page: 2   Date Filed: 10/23/2018



                                  No. 18-50286
criminal history and fails to provide just punishment for that offense. He
further urges that the sentence overstates the need to protect the public and
promote respect for the law, and fails to adequately account for his personal
history and circumstances, including the presence of his family in Mexico, his
history of long-term employment in that country, and his lack of a record of
violence or abuse.
      We review sentences for substantive reasonableness, in light of the
§ 3553(a) factors, under an abuse of discretion standard. Gall v. United States,
552 U.S. 38, 49-51 (2007). In previous cases, we have rejected the arguments
that the Guidelines overstate the seriousness of illegal reentry because it is a
mere trespass offense, see United States v. Juarez-Duarte, 513 F.3d 204, 212
(5th Cir. 2008), and that the Guidelines’ double-counting of criminal history
for illegal reentry renders a sentence unreasonable, see United States v.
Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009).        Further, the district court
properly relied on Guerra-Palomo’s prior conviction in imposing an above-
guidelines sentence. See United States v. Fraga, 704 F.3d 432, 440 (5th Cir.
2013). His remaining arguments amount to disagreement with the district
court’s weighing of the § 3553(a) factors and fail to show that the district court
abused its discretion. See United States v. Malone, 828 F.3d 331, 342 (5th Cir.
2016); see also Gall, 552 U.S. at 51 (“The fact that the appellate court might
reasonably have concluded that a different sentence was appropriate is
insufficient to justify reversal of the district court.”) The record reflects the
district court listened to and considered Guerra-Palomo’s arguments in favor
of a lower sentence and rejected them, which was sufficient. See Rita v. United
States, 551 U.S. 338, 356-58 (2007).
      Guerra-Palomo has not shown that the district court failed to consider
any significant factors, gave undue weight to any improper factor, or clearly


                                        2
    Case: 18-50286    Document: 00514693570    Page: 3   Date Filed: 10/23/2018



                                No. 18-50286
erred in balancing the sentencing factors. See United States v. Smith, 440 F.3d
704, 708 (5th Cir. 2006). The judgement of the district court is AFFIRMED.




                                      3